Swing, J.
An action was brought in the court of common pleas against Asa R. Mettler, and during the pendency of the action in that court said Mettler was adjudged an imbecile by the probate court, and one Marvin was appointed his guardian. Thereupon said Marvin was made a defendant in said action, and filed his answer as such. After this, judgment was rendered in favor of the defendants. The action in this court was brought against Asa R. Mettler. After the action was brought in this court said Mettler died. It is now suggested to this court that said Mettler is deceased, and permission is asked to make his administrator a party defendant.
It seems to us that this request should be denied. The action in this court should have been brought against Marvin, guardian. The judgment below was in favor of Marvin, guardian. To reverse that *809judgment Marvin, guardian, was a necessary party but he has not been made a party, and the time has long since gone by, and it wouldbe unavailing to now permit this cause to proceed against Mettler’s administrator when the action should have been prosecuted against Mettler’s guardian.